Birdsong, Judge.
These are companion appeals from the trial court’s confirmations of sale under foreclosure pursuant to Code Ann. § 67-1504. In both appeals, the appellants urge that the properties were not sold at their true market values. Held:
In Case 62928, the evidence as to the fair market value ranged from $17,000.00 (value determined by landowner) to $6,000.00 (value determined by an appraiser for the appellee).
In Case 62929, the evidence as to fair market value ranged from $165,000.00 (value determined by landowner) to $65,000.00 (testified to by agent for appellee and appraiser of appellee). It also appeared that the value of both properties had been depressed by the general economic conditions. This may be considered as a factor in determining fair market value. Scroggins v. Harper, 138 Ga. App. 783 (227 SE2d 513).
*242Decided February 11, 1982.
Robert E. Andrews, for appellants.
Emory F. Robinson, for appellee.
While the trial judge may have expressed some skepticism about the price paid in Case 62929, he nevertheless, in both cases, entered an order stating the fair market value in Case 62928 to be $6,000.00 and the fair market value in Case 62929 to be $65,000.00. This finding is supported by the evidence.
In confirmation hearings, the trial court is the trier of fact in determining the fair market value on the date of the sale, and these findings of fact will not be disturbed where there is any evidence to support them. Hartrampf v. Citizens &c. Investors, 146 Ga. App. 227 (246 SE2d 134); Federal Deposit Ins. Corp. v. Ivey-Matherly & Co., 144 Ga. App. 313 (241 SE2d 264).
The finding by the trial court being within the evidence presented, we find no abuse of discretion.

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.